Name: Commission Regulation (EEC) No 2770/89 of 13 September 1989 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 9. 89No L 267/14 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2770/89 of 13 September 1989 fixing the aid for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2(7) thereof, Having regard to Council Regulation 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Whereas the amount of the aid referred to in Article 2 (1 ) of Regulation (EEC) No 1491 /85 was fixed by Commis ­ sion Regulation (EEC) No 2651 /89 (4), as amended by Regulation (EEC) No 2694/89 0 ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2651 /89 to the information at present available to the Commission that the amount of the aid at present in force should be altered as set out in this Regulation ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 5,780 per 100 kilograms, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the aid provided for in Regulation (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. 2. However, the amount of the subsidy will be confirmed or replaced as from 14 September 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 14 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1989. For the Commission Ray MAC SHARRY ' Member of the Commission 0 OJ No L 151 , 10 . 6. 1985, p. 15. 4 OJ No L 197, 26. 7'. 1988, p. 11 . (3) OJ No L 201 , 27. 7. 1988, p. -2 ­ (&lt;) OJ No L 255, 1 . 9 . 1989, p. 54. 0 OJ No L 261 , 7. 9 . 1989, p. 16. 14. 9. 89 Official Journal of the European Communities No L 267/15 ANNEX to Commission Regulation of 13 September 1989 fixing the aid for soya beans (ECU/100 kg) , Seed harvested in \ Spain Portugal another MemberState Seed processed in current period (') I  Spain 0,000 . 29,724 29,724  Portugal 21,054 29,724 (*) 29,724  another Member State 21,054 29,724 29,724 Seed processed in first period (')  Spain 0,000 29,724 29,724  Portugal 21,054 29,724 0 29,724  another Member State 21,054 29,724 29,724 Seed processed in second period (') II  Spain 0,000 29,808 29,808  Portugal 21,138 29,808 0 29,808  another Member State 21,138 29,808 29,808 Seed processed in third period (') I  Spain 0,000 29,661 29,661  Portugal 20,991 29,661 0 . 29,661  another Member State 20,991 29,661 29,661 Seed processed in fourth period (')  Spain 0,000 29,451 29,451  Portugal 20,781 29,451 0 29,451  another Member State 20,781 29,451 29,451 Seed processed in fifth period (') I  Spain 0,000 29,177 29,177  Portugal 20,507 29.177Q 29,177  another Member State 20,507 29,177 29,177 0 Special aid. ( !) Subject to the consequences of the application of the system of guaranteed quantities.